In the above entitled case the court on April 5, 1963, rendered an opinion together with findings of fact, 161 Ct. Cl. 322, holding that plaintiff was entitled to recover and entering judgment to that effect with the amount of recovery to be determined pursuant to Buie 47(c) (2). The case now comes before the court on the memorandum report for judgment filed by the trial commissioner on September 17, 1965, recommending that judgment be entered in favor of plaintiff in the sum of $13,725. Exceptions to the commissioner’s report were filed by plaintiff. Upon consideration thereof, together with defendant’s response and plaintiff’s answer thereto, and without oral argument, the court adopted the trial commissioner’s recommendation and on June 6, 1966 ordered that judgment be entered for plaintiff in the sum of $13,725.